
	
		I
		112th CONGRESS
		1st Session
		H. R. 651
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Ms. Woolsey (for
			 herself, Mr. Duncan of Tennessee,
			 Ms. Lee of California,
			 Mr. Jones,
			 Mr. Ellison,
			 Mr. Paul, Mr. Grijalva, Mr.
			 Honda, Mr. McGovern, and
			 Ms. Waters) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To require the President to seek to negotiate and enter
		  into a bilateral status of forces agreement with the Government of the Islamic
		  Republic of Afghanistan.
	
	
		1.Short titleThis Act may be cited as the
			 United States-Afghanistan Status of Forces Agreement (SOFA)
			 Act of 2011.
		2.FindingsCongress finds the following:
			(1)Al Qaeda, a
			 terrorist organization using Afghanistan as a base of operations, attacked the
			 United States on September 11, 2001, killing nearly 3,000 people in New York,
			 Pennsylvania, and Virginia.
			(2)Congress passed
			 and the President signed the Authorization for Use of Military Force (Public
			 Law 107–40; 50 U.S.C. 1541 note) on September 18, 2001.
			(3)The United States
			 initiated Operation Enduring Freedom to combat Al Qaeda and prevent the Taliban
			 regime in Afghanistan from providing Al Qaeda with safe harbor.
			(4)The Taliban was
			 removed from power and the United States concluded security agreements with the
			 newly formed Afghan government.
			(5)Al Qaeda no longer
			 has a major or relevant presence in Afghanistan.
			(6)The United States
			 and Afghanistan has exchanged notes, signed agreements, and issued joint
			 declarations on various topics, but have not entered into a bilateral
			 agreement on the status of forces.
			(7)A
			 status of forces agreement with Afghanistan would not expressly authorize the
			 United States to carry out military operations in Afghanistan but would
			 recognize that such operations are ongoing.
			(8)The United States
			 is currently party to more than 100 agreements on the status of forces.
			(9)A
			 status of forces agreement may be a multilateral or bilateral agreement
			 addressing the status of United States Armed Forces while present in a foreign
			 country.
			(10)Status of forces agreements may include—but
			 are not limited to—how the domestic laws of the foreign jurisdiction shall be
			 applied to United States personnel and contractors while in that
			 country.
			(11)In a similar
			 agreement, parties have pledged to work cooperatively in a number of fields,
			 including on diplomatic, security, economic, cultural, and law enforcement
			 matters.
			(12)In a similar
			 agreement, a deadline has been established for the withdrawal of United States
			 troops by a date certain.
			(13)United States
			 personnel subject to a status of forces agreement may include members of the
			 United States Armed Forces, Department of Defense civilian employees, and
			 contractors working for the Department of Defense.
			3.Status of forces
			 agreement with Afghanistan
			(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the President shall seek to
			 negotiate and enter into a bilateral status of forces agreement with the
			 Government of Afghanistan in accordance with the requirements of this
			 section.
			(b)Mandatory
			 elementsThe status of forces
			 agreement specified in subsection (a) shall, to the maximum extent
			 practicable—
				(1)prohibit the
			 permanent basing or military presence of United States Armed Forces in
			 Afghanistan;
				(2)provide a date, no later than 1 year after
			 the date on which the agreement is entered into with the Government of
			 Afghanistan, for the complete, safe, and orderly redeployment from Afghanistan
			 of all members of the United States Armed Forces, Department of Defense
			 civilian employees, and contractors working for the Department of Defense;
			 and
				(3)establish that the
			 temporary presence of United States Armed Forces in Afghanistan is at the
			 request and invitation of the sovereign Government of Afghanistan.
				(c)Discretionary
			 elementsThe status of forces
			 agreement specified in subsection (a) may provide for the authorization of
			 specific exercises, activities, or missions of the United States Armed Forces
			 in Afghanistan.
			(d)Sense of
			 CongressIt is the sense of
			 Congress that the President should submit the status of forces agreement
			 specified in subsection (a) to the Senate for its advice and consent to
			 ratification as a treaty or alternatively the President should request
			 statutory authorization for the status of forces agreement by Congress.
			(e)Submission to
			 Congress
				(1)In
			 generalThe President shall submit to the Permanent Select
			 Committee on Intelligence of the House of Representatives and the Select
			 Committee on Intelligence of the Senate a copy of the status of forces
			 agreement specified in subsection (a). The status of forces agreement shall be
			 submitted in unclassified form but may contain a classified annex if
			 necessary.
				(2)AvailabilityAny
			 Senator or Member of the House of Representatives may review the copy of the
			 status of forces agreement submitted under paragraph (1), including any
			 portions of the agreement contained in the classified annex.
				(3)DefinitionIn paragraph (2), the term Member of
			 the House of Representatives includes a Delegate or Resident
			 Commissioner to Congress.
				
